             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

ANTWAN TATUM                                              PLAINTIFF

v.                      No. 2:13-cv-151-DPM

BRYANT PHILLIPS                                        DEFENDANT

                              ORDER
     1. Appointed counsel's reimbursement request, NQ 233, is
allowed in full. LOCAL RULE 83.6(5). The various expenses incurred
were reasonable and necessary to the zealous prosecution of this case.
The Court has consulted the Clerk, and the Library Fund can afford to
reimburse counsel. The Court directs the Clerk to do so and to put a
copy of this Order and Ng 233 in the Library Fund file maintained by
the Clerk.
     2. Motion to be relieved, NQ 234, granted. Joseph Falasco and
Mary-Tipton Thalheimer are relieved as counsel with the Court's
thanks.
     So Ordered.


                                D .P. MarshallJr.
                                United States District Judge

                                   t3 Och~ 'J...0/8
